Citation Nr: 0006029	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-15 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
June to October 1973 and on active duty from January 1974 to 
October 1980 and from November 1990 to April 1991.  He also 
apparently served on ACDUTRA or inactive duty  training 
(IADT) in January 1993; however, these dates are unconfirmed.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the above-noted claim.  The 
case was subsequently transferred to the RO in St. 
Petersburg, Florida.

In June 1997, a hearing was held before the undersigned Board 
member making this decision who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999).  


REMAND

In September 1997, the Board remanded this case to the RO.  
Unfortunately, it is again necessary to remand this claim.  
In essence, the Board finds that the RO has not substantially 
complied with the directives of the Board's previous remand.  
See Talley v. Brown, 6 Vet. App. 72, 74 (1993).  A Board 
remand confers upon the veteran the right to compliance with 
the remand orders, and VA has a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998). 

The prior remand specifically instructed the RO to request 
verification of the complete dates of the veteran's service, 
as well as the type of service during each period of 
enlistment, including in January 1993.  The RO's request to 
the National Personnel Records Center (NPRC) and the NPRC's 
response in 1997 did not address any service performed by the 
veteran in 1993.  Additional development is warranted in this 
regard.

Additional evidence obtained on remand further shows that the 
veteran has been treated by Dr. Smith.  It also appears that 
he may have applied for Social Security Administration (SSA) 
benefits.  Therefore, the RO should make arrangements to 
obtain these records on remand, as the duty to assist 
involves obtaining relevant medical reports where indicated 
by the facts and circumstances of the individual case.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Such duty extends to 
obtaining records from other Government agencies such as the 
SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following 
development:  

1.  The RO should contact the Adjutant 
General of the Georgia National Guard, the 
NPRC and any other indicated agency, and 
request verification of the complete dates of 
the veteran's service (including any service 
performed in January 1993), as well as the 
type of service during each period of 
enlistment, i.e., whether it was active duty, 
active duty for training or inactive duty for 
training.  All periods of active duty for 
training or inactive duty for training should 
be separately noted.  The RO should also 
request copies of the veteran's complete 
service personnel records and service medical 
records, to include all periods of National 
Guard duty and all entrance and separation 
physicals and clinical records.  

2.  The RO should make arrangements to 
obtain the veteran's treatment records 
concerning a back disorder from Dr. Smith.  
On requesting these records, the RO should 
specify that actual treatment records, to 
include all diagnostic test results, as 
opposed to summaries, are requested.  If 
the records are not obtained, the veteran 
should be told of the negative results and 
of his ultimate responsibility to provide 
the records.  38 C.F.R. § 3.159 (1999).

3.  The RO should make the necessary 
arrangements to obtain a copy of any SSA 
decision denying or granting disability 
benefits to the veteran.  The RO should 
request from the SSA copies of all the 
documents or evidentiary material that 
were used in considering the veteran's 
claim for disability benefits, including 
any reports of subsequent examinations or 
treatment.  If these records are 
duplicates of those already on file, that 
fact should be annotated in the claims 
folder.  Any other pertinent records 
should be associated with the claims 
folder.

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The veteran is hereby informed that 
he is free to submit additional evidence 
or argument while the case is on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 
(1992); and Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

6.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO should consider carefully 
and with heighten mindfulness the benefit 
of the doubt rule, if applicable.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).

Then, if the decision with respect to the claim remains 
adverse to the veteran, he and his representative, if any, 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time within which to respond 
thereto.  Then, the claims folder should be returned to the 
Board for further appellate consideration.  The veteran need 
take no action until he is so informed.  The purposes of this 
REMAND are to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


